DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed.
Claims 1, 12-13 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A process condition setting system comprising: 
an instruction receiving unit receiving a change instruction by a voice operation, for set setting values of a 5plurality of setting items; 
a setting order control unit, in the case where combination inhibition occurs between a change-instructed setting value included in the change instruction and the set setting value when the set setting values of the plurality of setting items are changed in a setting order based on the change instruction, the unit changing the setting order of changing the set setting values to a setting order in which the combination inhibition does not occur; and 
10a setting changing unit changing the set setting values of the plurality of setting items in the changed setting order.
Inagaki (US 2019/0349489) teaches an operation screen display device includes a display; a keyword is retrieves from a user input and a setting of an operation condition of a job is searched out by the keyword, the setting being associated with the keyword. The operation screen display device further includes a processor that performs: judging whether or not an on-screen information piece related to the setting in an operation screen displayed on the display 
However, Inagaki does not teach the invention as claimed, especially a setting order control unit, in the case where combination inhibition occurs between a change-instructed setting value included in the change instruction and the set setting value when the set setting values of the plurality of setting items are changed in a setting order based on the change instruction, the unit changing the setting order of changing the set setting values to a setting order in which the combination inhibition does not occur; and 
10a setting changing unit changing the set setting values of the plurality of setting items in the changed setting order.
Chitpasong (US 2019/0349488) teaches an image processor includes: a hardware processor that receives an instruction for setting an operation condition of a job issued by voice of a user via a voice input device, and sets the operation condition based on the instruction; and a storage that stores one or more default values regarding the operation condition, and a changed content when at least one of the default values is changed. The hardware processor further: causes, before execution of the job, a voice output device to output a voice confirmation message that includes a content of the instruction; determines, before the execution of the job, whether at least one of the default values is changed; and when a default value among the one or more default values is changed, causes the voice output device to output the changed content of the default value in the voice confirmation message. 
 However, Chitpasong does not teach the invention as claimed, especially a setting order control unit, in the case where combination inhibition occurs between a change-instructed setting value included in the change instruction and the set setting value when the set setting values of the plurality of setting items are changed in a setting order based on the change 
10a setting changing unit changing the set setting values of the plurality of setting items in the changed setting order.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675